Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In light of the specification, it is not clear what "a reference" recited in paragraph 3 of claim 1 and "the reference" recited in paragraph 4 of claim 1 refers to, dependent claims 2-8 have the same problem as that of its base claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Magrath (US 20150078569 A1).
Regarding claim 9, Magrath (US 20150078569 A1) discloses an audio signal electrical circuit (Magrath, Fig. 1, item 24) comprising: 
a combination block configured to combine an analog acoustic signal with an output from a current digital to analog converter to obtain a microphone signal  (Magrath, Fig. 8, item 50, 56 and voice signal from microphone; ¶ [0120]); 
an amplifier configured to amplify the microphone signal into an amplified microphone signal (Magrath, Fig. 8, item 41; ¶ [0119]); and 
an analog to digital converter configured to convert the amplified microphone signal into a digital microphone signal (Magrath, Fig. 8, item 42)
a feedback loop including a digital filter coupled to an output of the analog to digital converter and to an input to the current digital to analog converter (Magrath, Fig. 8, item 42, 44, and an acoustic feedback loop from speaker 28 to microphone 20) 
a loop gain of the audio signal electrical circuit is calibrated to provide a desired cut-off frequency for the digital microphone signal (Magrath, Fig. 8, item 24; a gain of the adaptable gain device 46 is calibrated to adjust a cut-off frequency for the digital signal, ¶ [0121], ¶ [0126], ¶ [0137]).
Regarding claim 11, Magrath discloses all the limitations of claim 9.
Magrath further discloses an audio signal electrical circuit comprising a decimator configured to convert the digital microphone signal into a down-sampled microphone a decimator which reduces the digital sample rate”, down-sample).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magrath (US 20150078569 A1), and further in view of Kuntzman (US 20160133271 A1).
Regarding claim 12, Magrath discloses all the limitations of claim 9.
However, Magrath fails to disclose an audio signal electrical circuit, wherein the audio signal electrical circuit in combination with a microelectromechanical (MEMS) sensor forms a microphone assembly. 
 	In an analogous field of endeavor, Kuntzman discloses an audio signal electrical circuit, wherein the audio signal electrical circuit in combination with a microelectromechanical (MEMS) sensor forms a microphone assembly (Kuntzman, Fig. 1, item 102; ¶ [0015-0016]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Magrath with Kuntzman to .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magrath (US 20150078569 A1), and further in view of Mate (US 20140153745 A1).
Regarding claim 13, Magrath discloses all the limitations of claim 9.
However, Magrath fails to disclose an audio signal electrical circuit, wherein the current digital to analog converter contributes to the loop gain and the current digital to analog converter is calibrated to provide the desired cut-off frequency for the digital microphone signal.
In an analogous field of endeavor, Mate disclose an audio signal electrical circuit, wherein the current digital to analog converter contributes to the loop gain (Mate, Fig. 5, item 502, a DAC contributes to an attenuation in loop state variable filter, ¶ [0031-0033]) and the current digital to analog converter is calibrated to provide the desired cut-off frequency for the digital microphone signal (Mate, Fig. 5, item 502, the DAC 502 is configured to provide control of a corner frequency (cut-off frequency) for a digital microphone signal, ¶ [0036-0037]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Magrath with Mate to modify the current digital to analog converter is calibrated to provide the desired cut-off frequency for the digital microphone signal, as taught by Mate, in order to gain the advantage of providing multiple digital to analog converters for a parametric equalizer to .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magrath (US 20150078569 A1), and further in view of Doller (US 20150010157 A1).
Regarding claim 14, Magrath discloses all the limitations of claim 9.
 	Magrath further discloses audio signal electrical circuit, wherein the amplifier contributes to the loop gain and the amplifier (Magrath, Fig. 8, item 41, ¶ [0119]).
However, Magrath fails to disclose a calibrated amplifier to provide the desired sensitivity.
In an analogous field of endeavor, Doller discloses a calibrated amplifier to provide the desired sensitivity (Doller, Fig. 1, item 120; the amplifier 120 is modulated (calibrated) to modify an output sensitivity ¶ [0023]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Magrath with Doller to include an amplifier that is calibrated to provide the desired sensitivity, in order to gain the advantage of controlling a sensitivity of an output from a microphone before a microphone signal is filtered to ensure the microphone signal has at an adequate gain level for precise filtering,

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dijkmans (US 20120038500 A1), and further in view of Magrath (US 20150078569 A1)..
Regarding claim15, Dijkmans (US 20120038500 A1) discloses a microphone assembly comprising: 
an acoustic transducer (Dijkmans, Fig. 2, item 2) 
an audio signal electrical circuit connected to the acoustic transducer and configured to receive an acoustic signal from the acoustic transducer, the audio signal electrical circuit (Dijkmans, Fig. 2, item 100)  comprising: 
a combination block configured to combine the acoustic signal with an output from a current digital to analog converter to obtain a microphone signal (Dijkmans, Fig. 3, item 3021, 308) ; 
an amplifier configured to amplify the microphone signal into an amplified microphone signal (Dijkmans, Fig. 3, item 3041) ; 
an analog to digital converter configured to convert the amplified microphone signal into a digital microphone signal; and a digital filter coupled to the analog to digital converter and to the current digital to analog converter (Dijkmans, Fig. 2, items 104, 106, 2022; ¶ [0027]: “the sigma-delta modulator utilizes the one or more integrators and the quantizer in the forward path of the sigma-delta modulator to receive an analog signal, followed by the digital integrator to generate a digital signal”); 
However, Dijkmans fails to disclose an amplifier is calibrated to provide a desired sensitivity and wherein the current digital to analog converter is calibrated to provide a desired cut-off frequency of the microphone signal.
In an analogous field of endeavor, Magrath discloses an amplifier is calibrated to provide a desired sensitivity and wherein the current digital to analog converter is calibrated to provide a desired cut-off frequency of the microphone signal (Magrath, Fig. 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Magrath and Dijkmans to calibrate and adjust the cut-off frequency.

Regarding claim 16, the combination of Dijkmans and Magrath discloses all the limitations of claim 15. 
However, the combination of Dijkmans and Magrath fails to disclose a microphone assembly, comprising a microphone housing configured to enclose and support the acoustic transducer and the audio signal electrical circuit.  However, it would have been obvious to include a microphone housing configured to enclose and support the acoustic transducer and the audio signal electrical circuit since such practice is well known in the art to keep the device and component safe and protected against external factors.

Regarding claim 17, the combination of Dijkmans and Magrath discloses all the limitations of claim 15. 
However, the combination of Dijkmans and Magrath fails to disclose a microphone assembly comprising a base configured to mount the acoustic transducer and the audio signal electrical circuit. However, it would have been obvious to have a microphone assembly comprising a base configured to mount the acoustic transducer .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dijkmans (US 20120038500 A1), in view of Magrath (US 20150078569 A1), and further in view of Kuntzman (US 20160133271 A1).
Regarding claim 18, the combination of Dijkmans and Magrath discloses all the limitations of claim 15. 
However, the combination of Dijkmans and Magrath fails to disclose a microphone assembly, wherein the acoustic transducer comprises a microelectromechanical (MEMS) sensor.
In an analogous field of endeavor, Kuntzman discloses a microphone assembly, wherein the acoustic transducer comprises a microelectromechanical (MEMS) sensor (Kuntzman, Fig. 1, item 102; ¶ [0015-0016]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Kuntzman to the combination of Dijkmans and Magrath to minimizing space occupied by a microphone while maintaining high quality audio reception.
.
Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654